IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-0258-21

                       DANITA CAROL THETFORD, Appellant

                                             V.

                                THE STATE OF TEXAS




        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE SECOND COURT OF APPEALS
                         TARRANT COUNTY



       Per curiam.

                                      OPINION


       Appellant was convicted of attempted murder and injury to a child. She was

sentenced to five years in prison for injury to a child and placed on community supervision

for 10 years for attempted murder.

       Appellant did not argue on appeal that the evidence was insufficient to convict her of
                                                                            THETFORD - 2


attempted murder. The Court of Appeals noted that the State referred to this oversight as

“interesting,” given this Court’s opinion in Rodriguez v. State, 454 S.W.3d 503 (Tex. Crim.

App. 2014). Nevertheless, the appellate court declined to address the issue as unassigned

error.

         We grant ground one of Appellant’s petition for discretionary review and remand this

case to the Court of Appeals to address the sufficiency of the evidence to prove attempted

murder under Rodriguez.

         Appellant’s second and third grounds are refused.




DATE DELIVERED: June 30, 2021

DO NOT PUBLISH